     Case 3:19-cv-02561-WHO Document 113-1 Filed 11/23/20 Page 1 of 2




 1 ROBBINS GELLER RUDMAN & DOWD LLP
   STUART A. DAVIDSON (Pro Hac Vice)
 2 CHRISTOPHER C. GOLD (Pro Hac Vice)
   DOROTHY P. ANTULLIS (Pro Hac Vice)
 3 BRADLEY M. BEALL (Pro Hac Vice)
   120 East Palmetto Park Road, Suite 500
 4 Boca Raton, FL 33432
   Telephone: 561/750-3000
 5 561/750-3364 (fax)
   sdavidson@rgrdlaw.com
 6 cgold@rgrdlaw.com
   dantullis@rgrdlaw.com
 7 bbeall@rgrdlaw.com

 8 Attorneys for Plaintiffs

 9                             UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11

12 WARREN GARDNER, et al., Individually and )      Case No. 3:19-cv-02561-WHO
   on Behalf of All Others Similarly Situated, )
13                                             )   CLASS ACTION
                                Plaintiffs,    )
14                                             )   DECLARATION     OF   STUART   A.
         vs.                                   )   DAVIDSON     IN    SUPPORT   OF
15                                             )   PLAINTIFFS’ MOTION FOR ISSUANCE
   STARKIST CO., a Delaware company,           )   OF LETTER ROGATORY
16                                             )
                                Defendant.     )   Date: January 6, 2021
17                                             )   Time: 2:00 p.m.
                                                   Judge: Hon. William H. Orrick Jr.
18                                                 Location: Courtroom 2, 17th floor
19

20

21

22

23

24

25

26

27

28


         DECL. DAVIDSON ISO PLTFS’ MOT. ISSUANCE LETTER ROGATORY - 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-1 Filed 11/23/20 Page 2 of 2




 1          I, STUART A. DAVIDSON, declare and state as follows:

 2          1.      I am a partner at the law firm Robbins Geller Rudman & Dowd LLP, one of the

 3 counsel for Plaintiffs in the above-captioned action. I am a member in good standing of the State

 4 Bars of Florida and Minnesota and am admitted to practice pro hac vice before this Court in this

 5 action. I make this declaration in support of Plaintiffs’ Motion for Issuance of Letter Rogatory. I

 6 am familiar with the files and records in this action and of the facts set forth in this declaration. If

 7 called as a witness, I could and would testify competently to such facts.

 8          2.      The requested letter rogatory seeks documents from a foreign company, Dongwon

 9 Industries Co. Ltd (“Dongwon”). Dongwon is a company incorporated and headquartered in the

10 Republic of Korea.

11          3.      Attached hereto as Exhibit A is a true and correct copy of StarKist Co.’s Responses

12 and Objections to Plaintiffs’ Revised First Set of Requests for Admission.

13          4.      Attached hereto as Exhibit B is a true and correct copy of StarKist Co.’s Responses

14 and Objections to Plaintiffs’ Revised First Set of Requests for Production of Documents.

15          I declare under penalty of perjury under the laws of the United States that the foregoing is

16 true and correct.

17          Executed this 23rd day of November 2020, at Boca Raton, Florida.

18

19                                                         /s/ Stuart A. Davidson
                                                           Stuart A. Davidson
20

21

22

23

24

25

26

27

28

                                                   1
     DECL. DAVIDSON ISO PLTFS’ MOT. ISSUANCE LETTER ROGATORY - 3:19-cv-02561-WHO
